Citation Nr: 0905857	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-03 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer, claimed as secondary to exposure to herbicide agents.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1966 to June 1968.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the benefit sought on appeal.  The Veteran appealed 
that decision to the BVA and the case was forwarded to the 
Board for appellate review.


FINDINGS OF FACT

1.  Prostate cancer was not manifested during service or 
within one year of separation from service.

2.  The Veteran is not shown to have served in the Republic 
of Vietnam during his active service, and is not shown to 
have been exposed to herbicide agents during service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's 'duty 
to notify' and 'duty to assist' obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
Veteran dated in August 2004.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board notes that information concerning the disability 
rating and effective date that could be assigned should the 
benefit sought be granted, Dingess v. Nicholson, 19 Vet. App. 
473 (2006), was not provided in this case.  However, since 
this decision affirms the RO's decision, the appellant is not 
prejudiced by any defect in providing him that further 
information.  In this regard, the Board finds that service 
connection is not warranted in this appeal so no new ratings 
or effective dates will be assigned.  Thus, any questions of 
notice regarding the assignment of ratings or effective dates 
are rendered moot.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Research using the appropriate official service department 
resources has been conducted in an attempt to develop 
evidence to corroborate the Veteran's account of service in 
Vietnam.  The Veteran was also afforded a VA examination in 
May 2005, but failed to report for the scheduled examination.  
The Board observes that the Veteran contends that he did not 
receive notice of the scheduled examination.  In any event, 
the Veteran is not prejudiced by the lack of a VA examination 
in this case because his claim is based upon alleged exposure 
to herbicides during service, and the evidence of record does 
not establish that such exposure actually occurred.  There is 
no controversy in this case concerning the fact that the 
Veteran has been diagnosed with prostate cancer; the benefit 
sought in this appeal is denied because the evidence does not 
show the occurrence of the alleged in-service exposure 
claimed to have caused the prostate cancer.  A current VA 
examination report could not establish the occurrence of the 
alleged in-service exposure from approximately 40 years ago; 
thus, a medical examination would not be necessary or useful 
concerning this issue.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that the duty 
to notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

The Veteran contends that he is entitled to service 
connection for residuals of prostate cancer as being related 
to his period of active service.  The Veteran more 
specifically contends that his residuals of prostate cancer 
are related to service in the Republic of Vietnam.  The 
Veteran relates that he spent time on land within the country 
of Vietnam while in transit from the United States to a ship 
serving in the waters near Vietnam.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as a 
malignant tumor, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 
3.309.  In addition, service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or, in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App.  341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

In addition, the law provides that the veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If the veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there was no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied; chloracne or other acneform disease 
consistent with chloracne, Type II diabetes (also known as 
Type II diabetes colitis or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutaneous tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchitis, laryngitis or trachea) and soft tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  However, as 
indicated above, notwithstanding the foregoing, regulations 
provide that service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, F. 3d. 
1039 (Fed. Cir. 1994).

When the evidence of record is reviewed under the laws and 
regulations as set forth above, the Board finds there is no 
basis for granting service connection for residuals of 
prostate cancer in this case.  At the outset, the Board notes 
that the Veteran's service treatment records do not show that 
his prostate cancer was manifested during service, nor does 
the medical evidence demonstrate that it was manifested 
within one year of separation from service.  The Veteran does 
not contend otherwise.  Indeed, the Veteran's own testimony 
(including in his July 2004 filing of this claim on appeal) 
indicates that his prostate cancer began in February 2002.  
Thus, the Veteran's prostate cancer was not manifested during 
service or within one year of separation from service.

As for the Veteran's contention that his prostate cancer is 
due to his service in the Republic of Vietnam, the evidence 
does not demonstrate that the Veteran actually served in the 
Republic of Vietnam.  Although his Form DD 214 shows that he 
was awarded the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal, there is no evidence in the record to 
show conclusively that he actually set foot within the land 
borders of Vietnam.  Information from the National Personnel 
Records Center indicates that there was no evidence of 
service within the land borders of the Republic of Vietnam in 
the available records.

The Veteran contends, including in his August 2005 Notice of 
Disagreement, that "I was at the base in Da Nang July/August 
of 1966 in transit trying to catch up with the USS Princeton 
LPH-5 along with sailors that were stranded in Subic Bay 
because the Princeton was called out on recall to Tonkin 
Gulf."  He explains that "myself and others were in transit 
from APO San Francisco with orders for duty aboard USS 
Princeton LPH-5 ... [in] summer 1966."

However, attempts to verify the Veteran's contentions through 
official service department records have revealed no 
documentation of any service time within the land borders of 
Vietnam.  An official Request for Information initiated by 
the RO to determine details of the Veteran's service reveals 
an absence of official documentation of any service by the 
Veteran within the land borders of Vietnam.  The response to 
the Request for Information dated in August 2004 reveals that 
the consulted official service department resources were 
unable to verify any in-country service within the Republic 
of Vietnam.  Following this, a report was obtained from the 
U.S. Armed Services Center for Unit Records Research (CURR).  
This April 2005 report reveals no corroboration of the 
Veteran's contention that he spent time within the land 
borders of Vietnam.  Most pertinently, this report indicates:

According to the National Archives and Records 
Administration (NARA) ... and the Naval Historical 
Center ... command histories, deck logs, and muster 
rolls/personnel diaries are the only 
administrative records produced by commissioned 
U.S. Navy ships during the Vietnam war that are 
permanently retained.  These records do not 
normally annotate individuals arriving or going 
ashore on a routine basis.  The deck logs may 
indicate aircraft or boats arriving/departing but 
do not list passengers by name, unless that 
individual is a very important person (VIP) or 
high-ranking officer.  Also, the deck logs do not 
normally list the destinations of these aircraft 
and vessels.

The April 2005 CURR report indicates that the Veteran's 
"Official Military Personnel File" is the most appropriate 
source of information to potentially indicate any duties or 
assignments which would place the Veteran within the land 
borders of Vietnam.  The RO obtained the Veteran's personnel 
records and copies of these records are available for review 
in the claims file.

A "Transfers and Receipts" form among the service records 
documents that the Veteran was transferred from a U.S. Naval 
Station in San Francisco to "CO, USS Princeton LPH 5" in 
July 1966.  The Veteran was received at the "USS Princeton 
(LPH-5)" six days following the transfer date.  Of great 
significance, the Board notes that a space on this form 
designated to show "Intermediate Reporting Stations" is 
blank, indicating that the Veteran did not report at any 
intermediate stations en route to the ultimate destination 
aboard the USS Princeton LPH-5.  

Another form, indexing "Enlisted Performance Record" 
reports, contains entries from the USS Princeton LPH-5 in 
September 1966, March 1967, September 1967, March 1968, and 
May 1968.  All other reports on this form are from San 
Francisco.  The Veteran's available service records do not 
contain any other information which may otherwise suggest any 
service within the land borders of Vietnam.

The Board is compelled to find that the official service 
department records, including contemporaneous documentation 
of the Veteran's transfer to the USS Princeton LPH-5 with no 
intermediate reporting stations, are the most probative 
evidence of record concerning the details of the Veteran's 
transfer to that ship.  The absence of any other form of 
corroboration of the Veteran's claimed service within the 
land borders of Vietnam weighs significantly against the 
claim.  Although the Board recognizes and understands the 
Veteran's own testimony in this case, the preponderance of 
the probative evidence is against finding that service within 
the land borders of Vietnam is shown in this case.

The Board also acknowledges the contention of the Veteran's 
representative, as expressed most recently in a November 2008 
written argument, that "the very nature of the USS Princeton 
LPH-5 is to assist in landing ground forces, which would 
imply the landing crafts, were in fact exposed to the 
herbicide Agent Orange, and therefore, the crew to such 
exposure."  The Board is unable to grant benefits on the 
basis of this speculative/presumptive theory, however, 
without any affirmative evidence of actual exposure to Agent 
Orange.  Exposure to herbicides in this case can only be 
presumed, in the absence of affirmative evidence, if the 
Veteran is shown to have served within the land borders of 
Vietnam.  In sum, the evidence of record does not serve to 
demonstrate that the Veteran actually served within inland 
Vietnam.

Simply put, VA laws and regulations require a veteran's 
service in the waters offshore and service in other locations 
to involve duty or visitation actually in the Republic of 
Vietnam for purposes of establishing presumptive service 
connection for prostate cancer as due to exposure to Agent 
Orange.  38 C.F.R. § 3.307(a)(6)(iii).  See Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

In the absence of such service or some other evidence of the 
Veteran's actual exposure to Agent Orange, service connection 
for residuals of prostate cancer is not warranted.  The 
disorder was not manifested during service or within one year 
of separation from service, and it is not shown to be related 
to the Veteran's service in Vietnam because service records 
do not affirmatively show that the Veteran served in the 
Republic of Vietnam.  Accordingly, service connection for 
residuals of prostate cancer is denied.




ORDER

Service connection for prostate cancer is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


